         Case 2:20-cv-03292-SM-DPC Document 22 Filed 03/22/21 Page 1 of 4




                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF LOUISIANA

    CHRISTOPHER E. CENAC, SR.,                                                     CIVIL DOCKET
    M.D., ET AL.,
         Plaintiffs

    VERSUS                                                                         NO. 20-3292

    WALSWORTH PUBLISHING                                                           SECTION: “E” (2)
    COMPANY, INC.,
       Defendant



                                      ORDER AND REASONS

         Before the Court is a motion to remand by Plaintiffs Dr. Christopher E. Cenac, Sr.,

Cindy T. Cenac, and JPC, L.L.C.1

                                            BACKGROUND

         This breach of contract action arises from the printing of 3,347 copies of Plaintiff

Dr. Cenac’s Hard Scrabble to Hallelujah, Legacies of Terrebonne Parish Volume I:

Bayou Terrebonne, which Plaintiffs allege were improperly bound and defective.2 On

December 19, 2019, they initiated suit against Defendant Walsworth Publishing

Company, Inc. (“Walsworth”) in the 32nd Judicial District Court for the Parish of

Terrebonne, Louisiana.3 On December 2, 2020, Walsworth removed the action to this

Court.




1 R. Doc. 7. Walsworth filed an opposition. R. Doc. 10. Plaintiffs filed a reply. R. Doc. 13. Plaintiffs filed a
supplemental memorandum in support of their motion to remand. R. Doc. 21.
2 R. Doc. 1-2 at ¶¶ 6-9.
3 R. Doc. 1-2.



                                                       1
       Case 2:20-cv-03292-SM-DPC Document 22 Filed 03/22/21 Page 2 of 4




        On December 3, 2020, the Court ordered Walsworth to amend its notice of removal

to properly allege the citizenship of Plaintiff JPC, LLC.4 On December 4, 2020, Walsworth

complied with the Court’s order and filed an amended notice of removal.5

        On January 4, 2020, Plaintiffs moved to remand.6 Plaintiffs argue the removal was

improper because the amount in controversy is not satisfied.7 On January 14, 2021,

Walsworth filed an opposition.8 On January 20, 2021, Plaintiffs filed a reply.9 On

February 3, 2021, the Court granted Walsworth leave to conduct limited jurisdictional

discovery with respect to amount in controversy.10 Both parties were given leave to file

supplemental memorandum following the discovery.11 On March 18, 2021, Plaintiffs filed

a supplemental memorandum in support of their motion to remand.12 Walsworth did not

file a supplemental memorandum or response.

                                     LAW AND ANALYSIS

        Subject matter jurisdiction in this case is premised on diversity of citizenship.

Federal courts are courts of limited jurisdiction and possess only the authority conferred

upon them by the U.S. Constitution or by Congress.13 Therefore, the Court has an

“independent obligation to determine whether subject-matter jurisdiction exists, even in

the absence of a challenge from any party.”14 Federal law allows for state civil suits to be




4 R. Doc. 3.
5 R. Doc. 5.
6 R. Doc. 7.
7 Id.
8 R. Doc. 10.
9 R. Doc. 13.
10 R. Doc. 14.
11 Id.
12 R. Doc. 21.
13 Howery v. Allstate Ins. Co., 243 F.3d 912, 916 (5th Cir. Feb. 28, 2001).
14 Arbaugh v. Y & H Corp., 546 U.S. 500, 514 (2006) (citing Ruhgras AG v. Marathon Oil Co., 526 U.S. 574,

583 (1999)).

                                                   2
        Case 2:20-cv-03292-SM-DPC Document 22 Filed 03/22/21 Page 3 of 4




removed to federal courts in certain instances. Generally, removal jurisdiction is governed

by 28 U.S.C. § 1441(a), which provides:

        Except as otherwise expressly provided by [an] Act of Congress, any civil
        action brought in a State court of which the district courts of the United
        States have original jurisdiction, may be removed by the defendant or the
        defendants, to the district court of the United States for the district and
        division embracing the place where such action is pending.15

        “The removing party bears the burden of showing that federal jurisdiction exists

and that removal was proper.”16 When removal is based on federal diversity jurisdiction,

the removing party must show that (1) complete diversity of citizenship exists between

the parties, and (2) the amount in controversy exceeds $75,000.00, exclusive of interest

and costs.17 Diversity of citizenship is not in dispute.

        Because Louisiana law prohibits state-court plaintiffs from claiming a specific

amount of damages,18 the removing defendant must establish by a preponderance of the

evidence that the amount in controversy exceeds the $75,000.00 jurisdictional amount

at the time of removal.19 The removing defendant may meet its burden by offering

“summary-judgment type evidence” of facts in controversy, which support a finding that

the requisite amount is in controversy.20

        In their supplemental memorandum, Plaintiffs clarify they are seeking damages

on behalf of JPC, LLC only.21 More importantly, Plaintiffs state the damages are no more




15 28 U.S.C. § 1441(a).
16 See Manguno v. Prudential Property and Cas. Ins. Co., 276 F.3d 720, 723 (5th Cir. 2002).
17 Garcia v. Koch Oil Co. of Tex., Inc., 351 F.3d 636, 638 (5th Cir. 2003) (citing St. Paul Reinsurance Co. v.

Greenburg, 134 F.3d 1250, 1253 (5th Cir. 1998)).
18 See LA. CODE CIV. PROC. art. 893.
19 Simon v. Wal-Mart Stores, Inc., 193 F.3d 848, 850 (5th Cir. 1999); Luckett v. Delta Airlines, Inc., 171

F.3d 295, 298 (5th Cir. 1999).
20 White v. FCI USA, Inc., 319 F.3d 672, 674 (5th Cir. 2003); see also Simon, 193 F.3d at 850; Luckett, 171

F.3d at 298.
21 R. Doc. 21 at 1.



                                                      3
       Case 2:20-cv-03292-SM-DPC Document 22 Filed 03/22/21 Page 4 of 4




than $50,729.28.22 In support, Plaintiffs attached the deposition of Dr. Christopher

Cenac23 and an invoice from Walsworth, which show that the amount in controversy fails

to exceed $75,000.24 Accordingly, the Court finds it lacks diversity jurisdiction.

                                          CONCLUSION

        IT IS HEREBY ORDERED that Plaintiffs’ motion to remand is GRANTED.25

This matter is REMANDED to the 32nd Judicial District Court for the Parish of

Terrebonne, Louisiana.


        New Orleans, Louisiana, this 22nd day of March, 2021.



                                                 ______________________ _________
                                                          SUSIE MORGAN
                                                   UNITED STATES DISTRICT JUDGE




22 R. Doc. 21. at 5 (“Plaintiff’s damages are no more than $50,729.28 [$1,000 (shipping costs) + $1,603.34

(storage costs) + $48,125.94 (original contract invoice)]”).
23 R. Doc. 21-2.
24 R. Doc. 21-3.
25 R. Doc. 7.



                                                    4
